Citation Nr: 0809519	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO. 05-28 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active service from July 1962 to October 
1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which, in pertinent part, granted 
service connection for PTSD, and assigned a 30 percent 
rating, effective October 29, 2002.

In a September 2005 rating decision, the RO assigned a 50 
percent rating for PTSD, effective October 29, 2002.

In April 2006, the veteran testified during a hearing at the 
RO before RO personnel; a transcript of the hearing is of 
record. 


FINDING OF FACT

PTSD is manifested by sleep impairment, anxiety, nightmares, 
intrusive memories, olfactory disturbances, survivor guilt, 
restricted range of affect, irritability, difficulty 
concentrating, suicidal ideation, violent tendencies, short 
temper, anxiety attacks, social isolation, hypervigilance, 
depression, lack of interest in hobbies, poor anger control, 
memory impairment, decreased work efficiency, and obsessive 
rituals.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria are met for a 70 schedular disability rating for 
PTSD. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002), the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159. 

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of an RO letter dated in November 2003. This letter 
effectively satisfied the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
the veteran about the information and evidence VA would seek 
to provide, and (2) informing the veteran about the 
information and evidence he was expected to provide. 

The November 2003 VCAA letter failed to notify the veteran of 
the evidence required to substantiate his claim for an 
initial higher rating. However, the reasons and bases of the 
September 2005 rating decision specifically explained to the 
veteran what the evidence must show in order to receive a 
higher rating for PTSD. Further, a March 2006 letter 
explained the requirements necessary to establish a 
disability rating. The veteran was not prejudiced by not 
receiving the VCAA notification prior to the initial December 
2003 rating decision, as the claim was readjudicated in a 
November 2006 supplemental statement of the case (SSOC). 
Further, any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture. See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error and affirming that the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication). See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Further, the November 2002 letter did not explicitly advise 
the veteran to provide any evidence in his possession that 
pertained to his claim. However, the claims file reflects 
that the veteran has submitted evidence in support of his 
claim. In this regard, the veteran has stated that he 
receives all treatment for his PTSD at the VA Medical Center 
(VAMC) and his VA treatment records are associated with the 
claims file. He has not asserted that he receives any non-VA 
medical treatment. In addition, the veteran has submitted lay 
statements. Given that fact, as well as the RO's instructions 
to him, the Board finds that the veteran has, effectively, 
been put on notice to provide any evidence in his possession 
that pertains to the claim. Accordingly, on these facts, the 
RO's omission is harmless. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).

Therefore, the content of the November 2002 and March 2006 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b). Further, the March 2006 
RO letter advised the veteran of how VA assigns disability 
ratings and effective dates and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the claim for an initial higher rating, the 
Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008).  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

The November 2002 VCAA letter does not contain the level of 
specificity set forth in Vazquez-Flores. However, the Board 
does not find that any such procedural defect constitutes 
prejudicial error in this case because of evidence of actual 
knowledge on the part of the veteran and other documentation 
in the claims file reflecting such notification that a 
reasonable person could be expected to understand what was 
needed to substantiate the claim. See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

The veteran's statements during the August 2005 and September 
2006 VA examinations and during the April 2006 RO hearing, in 
addition to the lay statements received from co-workers and 
family members, in which a description was made the effect of 
the service-connected disability on employability and daily 
life indicate awareness on the part of the veteran that 
information about such effects, with specific examples, is 
necessary to substantiate a claim for a higher rating. 
Significantly, the Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim." Id., slip op. at 12, citing Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007). In addition, the March 2006 
letter informed the veteran that a disability rating would be 
based on the impact of his condition and symptoms on his 
employment. This showing of actual knowledge on the part of 
the veteran and notification by the RO to the veteran 
satisfies the first and fourth requirements of Vazquez-
Flores.

Moreover, the September 2005 rating decision includes a 
discussion of the rating criteria used in the present case, 
and this criteria was set forth in further detail in the 
November 2006 SSOC. The veteran was accordingly made well 
aware of the requirements for an increased evaluation 
pursuant to the applicable diagnostic criteria, and such 
action thus satisfies the second and third notification 
requirements of Vazquez-Flores.

VA also has a duty to assist a veteran in obtaining evidence 
necessary to substantiate a claim. The service medical 
records, VA outpatient treatment records, reports of VA 
examination, and lay statements are associated with the 
claims file. Additionally, the veteran presented testimony at 
an RO hearing in support of his claim and the hearing 
transcript is of record.

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


Merits of the Claim

The veteran contends that his PTSD is more severe than the 
current rating reflects. Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the veteran's symptoms, as 
applied to the applicable rating provisions, more approximate 
the criteria for a 70 percent rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2007). Separate diagnostic codes identify the various 
disabilities. When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7 (2007). 
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where 
the question for consideration is entitlement to a higher 
initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection and consideration of the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts 
found) is required. Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

As noted, the veteran's PTSD is evaluated under Diagnostic 
Code 9411. Regulations pertaining to the criteria for 
evaluating psychiatric disorders, including PTSD, provide for 
a 50 percent rating when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation will be assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships. Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. Id.

In evaluating psychiatric disabilities, VA has adopted the 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed., American Psychiatric Association (DSM-IV). That manual 
includes a Global Assessment of Functioning (GAF) scale 
reflecting psychological, social and occupational functioning 
on a hypothetical continuum of mental illness. Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV). A score 
of 41-50 indicates serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job). A score 
of 51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers). DSM-
IV, pgs. 
46-7.

VA treatment records and VA examination reports dated from 
December 2002 to October 2007 reveal GAF scores assigned to 
the veteran that ranged from 45 to 55. There is no question 
that the GAF score and interpretations of the score are 
important considerations in rating a psychiatric disability. 
See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995). However, the GAF 
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
evaluation issue; rather, the GAF score must be considered in 
light of the actual symptoms of the veteran's disorder, which 
provide the primary basis for the rating assigned. See 38 
C.F.R. § 4.126(a).

A December 2002 VA social worker evaluation shows that the 
veteran was very anxious during the session. He reported 
having difficulty falling and staying asleep. He was easily 
startled by loud noises. He reported difficulty showing and 
expressing loving feelings and he avoided situations that 
reminded him of his combat trauma.

A December 2002 VA psychological evaluation report shows the 
veteran presented significantly anxious. He was articulate 
and maintained eye contact. His speech was organized and 
goal-directed. His manner was outgoing, cooperative, and 
appropriate. The interviewer opined that the veteran might 
minimize his difficulties and denied the severity of his 
symptoms. His current symptoms included weekly nightmares, 
intrusive memories, olfactory disturbances, intense 
psychological distress at exposure to cues and survivor 
guilt. The veteran avoided reminders of trauma such as 
talking about the war. He had amnesia for certain aspects of 
trauma and a feeling of detachment or estrangement from 
others. He had a restricted range of affect and a sense of 
foreshortened future. He averaged four hours of sleep and 
would have night sweats. Regarding irritability, he mentioned 
that his wife stated that he was violent. He also reported 
that he had "road rage." He stated that he had difficulty 
concentrating and paying attention and had hypervigilance. He 
denied current active plans or intent for suicide or 
homicide, but had a history of passive ideation. The veteran 
underwent the Mississippi Scale for Combat-related PTSD which 
revealed that due to the number of current symptoms described 
during the veteran's clinical interview, the test findings 
might under-represent the extent of the veteran's 
difficulties with PTSD.

A January 2003 VA treatment record shows complaints from the 
veteran that he could not sleep well. He slept with a gun 
under his pillow and had one in the car. He stated that he 
experienced night sweats. In addition, he had punched holes 
in walls and kicked doors and he would get angry easily. He 
described nightmares occurring a few times weekly. He also 
had intrusive memories of Vietnam and flashbacks. Other 
symptoms were as described in the December 2002 VA treatment 
record. He had thoughts of suicide, but no current plans or 
intent and no attempts.

A February 2003 VA social worker note shows that the veteran 
was in an anxious mood and reported that after watching a 
movie about the war, he became very emotional and angry.

An April 2003 VA psychiatric progress note shows that the 
veteran reported the news of the war in Iraq had brought back 
distressing memories of Vietnam and he had increased 
distressing dreams and did not sleep well. He had been 
increasingly angry and irritable. Mental status examination 
revealed that the veteran was anxious during the interview. 
His mood was anxious and irritable, but his affect was 
appropriate. He denied any suicidal or homicidal ideation, 
but he had distressing thoughts of Vietnam.

In an April 2003 statement, the veteran's spouse stated that 
the veteran was very restless and was irritable, short 
tempered, and verbally abusive, even to the point of being 
somewhat violent. She stated that at times, the veteran was 
abusive with her. Since September 11, 2001, she stated that 
the veteran had become "grouchier," and had more mood 
swings. She also stated that the veteran would have "road 
rage." In addition, the veteran had memory loss and he could 
not watch "war movies."

In an April 2003 letter, the veteran stated that he had an 
increasingly difficult problem working and dealing with 
people. His concentration ability was diminished. In 
addition, he stated that his tolerance level had dropped. He 
would get anxiety attacks and only had three to four hours of 
sleep a night. He stated that he would become violent at 
times and yelled at people. He would also stalk people with 
his gun with the intent of killing them. At one time he put 
his wife in a choke hold. He also reported that he became 
disoriented at times when he was driving and he would not 
know where he was.

In a November 2003 statement, P.N., the veteran's co-worker 
of 27 years, stated that she worked with the veteran on a 
daily basis. She further stated that the veteran's behavior 
at work was very inappropriate. A person could not come 
behind the veteran without risking a violent response from 
him and his startle response was dangerous to other 
employees. She had witnessed the veteran tossing trash cans 
and he had kicked a door. He was also anti-social.

A May 2004 VA psychiatry progress note shows that the veteran 
reported that he almost hit his co-worker when the co-worker 
came behind him. He had been irritable when he went out with 
his wife because she wanted to take him to crowded places. 
Mental status examination revealed that the veteran was 
anxious and hypervigilant during the interview. His speech 
was coherent, relevant, and goal-directed and he was alert 
and oriented to person, place, and time. He had distressing 
thoughts of Vietnam. A subsequent May 2004 VA psychiatry 
mental status examination reveals similar findings in 
addition to the veteran being depressed.

An August 2004 VA psychiatry note shows that the veteran 
reported that while he was driving he chased someone who cut 
across him and almost ran over two women who were crossing 
the street. He also reported having other angry outbursts and 
stated that it had been increasingly difficult for him to 
work as he could not deal with the increased pressure from 
his boss. Mental status examination revealed similar findings 
as the May 2004 VA treatment records. However, the veteran 
was noted to be less depressed.

In a September 2004 statement from M.S., the veteran's wife, 
she stated that the veteran would not sleep well at night. 
Further, the veteran had difficulty in short-term memory. She 
also stated that she and the veteran had no friends. 
Moreover, if she approached the veteran and surprised him, he 
would become very volatile.

In the veteran's November 2004 notice of disagreement, he 
stated that he had severe difficulty coping with family and 
people that he must associate with in his employment. He had 
anger outbursts with other employees, supervisors, and with 
customers. His performance at work was declining due to 
inability to focus on his tasks and his memory had been 
deteriorating for some time. He forgot scheduled appointments 
and forgot to turn in sales orders. This caused friction 
between the veteran and his customers. His preoccupation with 
intrusive thoughts during the day made it virtually 
impossible for him to function in an acceptable and 
professional manner. He noted that the only reason he was 
still employed was due to his longevity with the company.

A December 2004 VA treatment record reveals similar findings 
as the August 2004 VA treatment note. In addition, the 
veteran's mood was less anxious and less irritable.

On August 2005 VA examination, the veteran complained that he 
became irritable with those close to him, with co-workers, 
and with other drivers on the road. He had come to have an 
ongoing conflict with his employer and did not believe he 
could continue in his employment. He stated that his 
effectiveness as a salesman had waned and that he was relying 
on long-term customer relationships for his income. He 
complained of insomnia, nightmares, and general preoccupation 
with events that happened in combat. It was noted that the 
veteran had worked full time for the same company as a sales 
representative for over 30 years. His performance at work had 
been declining rapidly in the past few years and his income 
had suffered as a result. Regarding his social relationships, 
he did not have any friends. He had difficulty tolerating 
being with others in any setting. 

Regarding his activities, he was not engaged in woodworking 
as he used to be and he had no other hobbies. In summary, the 
veteran was demonstrating severe impairment in mood and in 
social functioning and his work performance and interactions 
had become increasingly affected by his anger expression. 
Mental status examination revealed that the veteran had no 
impairment of thought process or communication. He denied 
delusions, hallucinations, and suicidal or homicidal 
ideation. He reported concentration and memory problems 
characteristic of those associated with depression and 
anxiety. He appeared for the interview with good hygiene and 
was appropriately dressed. He was also cooperative and 
oriented for the evaluation. 

The examiner summarized that the veteran had combat-related 
nightmares, waking preoccupation with trauma events, 
hyperarousal as indicated by irritability and insomnia and 
hypervigilance. The aspect of his PTSD that had increased 
since his evaluation in 2002 was his difficulty inhibiting 
inappropriate anger expression. The GAF score was 45, which 
indicated severe symptoms associated with PTSD; severe 
impairment of social functioning; moderate to severe 
impairment of occupational function due to symptoms 
associated with PTSD, particularly hyperarousal.

The examiner stated that the veteran appeared to have 
worsening symptoms associated with PTSD. The veteran became 
more irritable and less able to interact socially in 
appropriate ways. He also appeared more likely to act out his 
anger. His work performance had diminished as he had conflict 
with his employer and his job was based on interactions with 
customers. His wife had become afraid of his anger and co-
workers feared that he would act out aggressively. He had 
stopped previously enjoyed leisure pursuits and had no 
friends. The examiner opined that these circumstances 
appeared to be solely attributable to social avoidance and 
poor anger control related to his PTSD.

An April 2006 VA treatment record shows similar findings as 
the December 2004 VA treatment record. In addition, his mood 
was anxious and mildly irritable. The GAF score was 45.

An April 2006 letter from P.N., the veteran's co-worker, 
states that the veteran's startle response had increased. He 
became extremely emotional about trivial matters and would 
cry for no apparent reason. He was also very confrontational 
and had outbursts of anger. He intimidated his co-workers and 
disrupted the harmony and productivity of the workplace.

In April 2006, the veteran testified during a hearing at the 
RO and stated that he had contemplated violence with his work 
supervisor, and that he had an altercation with a customer 
while he was driving. The veteran related that in his job, he 
had not received any written notices, but had received verbal 
warnings.

A July 2006 VA psychiatry progress note reveals similar 
findings as the April 2006 VA treatment record. On September 
2006 VA examination, the veteran reported that he was 
irritable. He would get angry with his wife and continued to 
have nightmares and flashbacks. He had intrusive memories and 
felt depressed and anxious. He was also quite hypervigilant 
and would become nervous at slight noises. He reported that 
he had a confrontation with his supervisor at work. 
Currently, the supervisor avoided the veteran. He also had 
difficulty going out to meet new clients to get new accounts. 
He denied having any work absences due to his PTSD and was 
not tardy to work. Regarding his relationship with his wife, 
he had been married for 14 years. He stated that they often 
argued. He had three adult children with whom he had good 
relationships. He enjoyed fishing, woodworking, gardening and 
antiquing, but did not have any friends. The veteran was 
currently able to control his impulses. He verbally 
confronted others, but was not physical with them. He had no 
suicidal attempts, but within the last four to six months, he 
had experienced occasional suicidal ideation without intent.
Mental status examination revealed that the veteran had 
slight memory impairment as he had difficulty with short term 
memory. He stated that he recently forgot his wife's name 
when introducing her to someone. Regarding obsessive and 
ritualistic behavior, he checked locks and doors and "walked 
the perimeter" of the house. He also would sit in the corner 
when in public so he could see everything. He had occasional 
panic attacks and had a depressed and anxious mood. He had 
sleep impairment, which caused him to be tired and irritable 
in the daytime. 

The examiner assessed that the veteran was reexperiencing his 
trauma by having nightmares, intrusive memories, flashbacks, 
intense psychological distress at exposure to cues, 
physiological reactivity on exposure to cues, and survivor 
guilt. He also had avoidance of trauma, which included 
avoidance of places, avoidance of activities such as movies 
that involved war, markedly diminished interest or 
participation in significant activities, feeling of 
detachment or estrangement from others, restricted range of 
affect, and a sense of foreshortened future. He had sleep 
impairment, irritability or outbursts of anger, difficulty 
concentrating and paying attention, hypervigilance, and 
exaggerated startle response in reaction to loud noises. The 
GAF score was 55 due to occasional suicidal ideation; no 
friends; conflict with superior at work; decreased work 
efficiency and productivity; circumstantial speech; 
occasional panic attacks; depressed mood and anxiety; 
difficulty sleeping; difficulty concentrating; mild to 
moderate memory problems; and some obsessive rituals 
(checking locks).

A July 2006 VA treatment record shows a mental status 
examination that revealed the veteran was anxious and 
hypervigilant. His mood was anxious and mildly irritable and 
his affect was appropriate. The GAF score was 45.

A January 2007 VA treatment record shows that the veteran was 
less anxious and less irritable. The GAF score was 47. An 
April 2007 VA treatment record shows that the veteran was 
anxious and remained hypervigilant. June 2007 and October 
2007 VA treatment records reveal similar findings.

Based on the evidence of record in light of the rating 
criteria, the Board finds that a 70 percent rating is 
warranted, as the veteran is shown to have occupational and 
social impairment, with deficiencies in most areas, such as 
work, family relations, and mood due to such symptoms as 
suicidal ideation, obsessional rituals, near-continuous panic 
or depression, impaired impulse control, difficulty in 
adapting to stressful circumstances, and inability to 
establish and maintain effective relationships. 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

The veteran was noted to have suicidal ideation, although he 
had to attempts and no intent. Further, the veteran was shown 
to have obsessional rituals of checking the locks on his 
doors. He was also shown to have a depressed mood. His wife 
and co-workers stated that the veteran had impaired impulse 
control that led to violence against property and the veteran 
also testified as to having violent tendencies. The veteran 
is shown to have problems with his supervisor and problems at 
work that are affecting his productivity. Further, he is 
shown not to have any friends and has a lack of interest in 
prior hobbies. The veteran's lowest GAF score of 45 also 
supports a finding that his symptoms seriously affect his 
employment and social life. Based on the above, the veteran's 
symptoms more approximate the criteria for a 70 percent 
rating.

However, the veteran's symptoms do not meet the criteria for 
a 100 percent rating. The veteran does not have symptoms 
showing total occupational and social impairment. 38 C.F.R. 
§ 4.130, Diagnostic Code 9411. As such, the veteran is 
currently working and has been working at the same position 
for approximately 30 years. In addition, he stated that he 
has a good relationship with his three adult children. 
Further, he is not shown to have persistent delusions or 
hallucinations, and his speech is shown to be normal. He was 
shown to have good hygiene and although he had short term 
memory loss, he is not shown to have memory loss for his own 
name or his occupation. Hence, a 100 percent rating for PTSD 
is not warranted.

In sum, based on the evidence of record, a rating of 70 
percent for the veteran's PTSD is warranted; however, a 100 
percent rating is not supported by the evidence.



ORDER

An initial rating of 70 percent for PTSD is granted, subject 
to the laws and regulations governing the payment of VA 
compensation.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


